Elisha Claude Brown Jr. was indicted by a grand jury in the Superior Court of Fulton County. Count one of the indictment charged him with the murder of William C. Butler, and count two with the murder of Harry Askin. He was convicted on both counts and sentenced to be electrocuted. A motion for new trial based on the usual general grounds was timely filed and afterwards amended by adding a ground complaining of the court's failure to charge the law of voluntary manslaughter. His amended motion was overruled and he assigned error on that judgment. Held:
1. The verdict is overwhelmingly supported by evidence, and the general grounds of the motion are therefore without merit.
2. There was no evidence which required a charge on the law of voluntary manslaughter, and for that reason the special ground of the amended motion is not meritorious. On the trial the defendant offered no evidence and made no statement to the jury. Several eyewitnesses, who testified for the State, said that the defendant for apparently no reason, got out of a parked automobile, fired a highpowered rifle into a group of school children who were walking along the street, killed the two children named in the indictment, and immediately filed from the scene of the homicide. There is no evidence that the two boys killed, or any of the other children in the group, had even so much as spoken to the accused, and it is reasonably inferable from the evidence that neither of the boys who were killed had knowledge of his presence until the fatal shot was fired.
Judgment affirmed. All the Justiceconcur.
                     No. 16730. SEPTEMBER 15, 1949.